Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John K. Winn on 05/10/2021.

The application has been amended as follows: 

Amendment to the claims:

1. (Currently Amended) A service data flow sending method, comprising: 
receiving a to-be-sent service data flow; 
obtaining service domain name information corresponding to the to-be-sent service data flow by performing a look up of a correspondence rule within a route sending rule database, wherein the route sending rule database prestores the correspondence rule between the service domain name information and a data sending channel, and wherein a format of the service domain name information includes a wildcard, and wherein the wildcard represents any 
determining, based on the service domain name information and in response to the to-be-sent service data flow complying with the format of the service domain name information including the wildcard, the data sending channel corresponding to the to-be-sent service data flow, wherein the data sending channel includes a packet data network (PDN) connection; and 
sending, the to-be-sent service data flow via the data sending channel, 
wherein obtaining the service domain name information corresponding to the to-be-sent service data flow comprises: obtaining the service domain name information based on Internet Protocol (IP) description information of the to-be-sent service data flow, and 
wherein obtaining the service domain name information based on IP description information of the to-be-sent service data flow comprises: 
obtaining the service domain name information based on a correspondence rule between the IP description information of the to-be-sent service data flow and the service domain name information, wherein a flow information database prestores the corresponding rule between the IP description information of the to-be-sent service data flow and the service domain name information.

2. (Cancelled)



4. (Previously Presented) The method according to claim 1, wherein the correspondence rule between the IP description information of the to-be-sent service data flow and the service domain name information comprises a first correspondence between the IP description information of the to-be-sent service data flow and IP description information of a service server, and a second correspondence between the IP description information of the service server and the service domain name information.

5. (Previously Presented) The method according to claim 4, wherein: 
the IP description information of the to-be-sent service data flow comprises at least one of a source IP address, a destination IP address, a source port, and a destination port; 
the IP description information of the service server comprises at least one of a source IP address, a destination IP address, a source port, and a destination port; and 
the first correspondence comprises one or more of the following correspondences: 
a correspondence between the destination IP address of the service data flow and the source IP address of the service server; 
a correspondence between the destination port of the service data flow and the source port of the service server; 
a correspondence between the source IP address of the service data flow and a source address range in which access of the service server is allowed; and 
a correspondence between the source port of the service data flow and a source port range in which access of the service server is allowed.

6. (Previously Presented) The method according to claim 4, wherein: 
the service domain name information comprises at least one of a domain name of a service, a uniform resource locator (URL) of the service, and application identifier (APP ID) information of the service; and 
the second correspondence comprises one or more of the following correspondences: 
a correspondence between the IP description information of the service server and the domain name of the corresponding service; 
a correspondence between the IP description information of the service server and the URL of the corresponding service; and 
a correspondence between the IP description information of the service server and the APP ID information of the corresponding service.

7. (Previously Presented) The method according to claim 1, wherein the method further comprises: obtaining the correspondence rule between the IP description information of the to-be- sent service data flow and the service domain name information from an application layer or an operating system of the UE.

8. (Previously Presented) The method according to claim 1, wherein obtaining the service domain name information corresponding to the to-be-sent service data flow comprises: receiving the service domain name information from an application layer or an operating system of the UE.



10. (Previously Presented) The method according to claim 9, wherein the correspondence rule between the service domain name information and the data sending channel comprises one or more of the following correspondence rules: 
a correspondence rule between the domain name of the service and the data sending channel; 
a correspondence rule between a uniform resource locator (URL) of the service and the data sending channel; and 
a correspondence rule between application identifier (APP ID) information of the service and the data sending channel.

11. (Currently Amended) A service data flow sending apparatus, comprising: 
a memory configured to store program code; and 
a processor configured to perform the following operations based on the program code stored in the memory: 
receiving a to-be-sent service data flow; 
obtaining service domain name information corresponding to the to-be-sent service data flow by performing look up of a correspondence rule within a route sending rule database, the route sending rule database prestores the correspondence rule between the service domain name information and a data sending channel, and wherein a format of the service domain name information includes a wildcard, and wherein the wildcard represents any one character, and wherein each correspondence that is between the service domain name information and the data sending channel that is included in the route sending rule database is marked with a valid life cycle, and wherein in response to the valid life cycle being exceeded, the corresponding correspondence between the service domain name information and the data sending channel is invalid; 
determining, based on the service domain name information and in response to the to-be-sent service data flow complying with the format of the service domain name information including the wildcard, the data sending channel corresponding to the to- be-sent service data flow, wherein the data sending channel includes a packet data network (PDN) connection; and 
sending the to-be-sent service data flow by using the data sending channel, 
wherein obtaining the service domain name information corresponding to the to-be-sent service data flow comprises: 
obtaining the service domain name information based on Internet Protocol (IP) description information of the to-be-sent service data flow, and 
wherein obtaining the service domain name information based on IP description information of the to-be-sent service data flow comprises: 
obtaining the service domain name information based on a correspondence rule between the IP description information of the to-be-sent service data flow and the service domain name information, wherein a flow information database prestores the corresponding rule between the 

12. (Cancelled)

	13. (Cancelled)

14. (Previously Presented) The apparatus according to claim 11, wherein the correspondence rule between the IP description information of the to-be-sent service data flow and the service domain name information comprises a first correspondence between the IP description information of the to-be-sent service data flow and IP description information of a service server, and a second correspondence between the IP description information of the service server and the service domain name information.

	15. (Previously Presented) The apparatus according to claim 14, wherein: 
the IP description information of the to-be-sent service data flow comprises at least one of a source IP address, a destination IP address, a source port, and a destination port; 
the IP description information of the service server comprises at least one of a source IP address, a destination IP address, a source port, and a destination port; and 
the first correspondence comprises one or more of the following correspondences: a correspondence between the destination IP address of the service data flow and the source IP address of the service server; 

a correspondence between the source IP address of the service data flow and a source address range in which access of the service server is allowed; and 
a correspondence between the source port of the service data flow and a source port range in which access of the service server is allowed.

16. (Previously Presented) The apparatus according to claim 14, wherein: 
the service domain name information comprises at least one of a domain name of a service, a uniform resource locator (URL) of the service, and application identifier (APP ID) information of the service; and 
the second correspondence comprises one or more of the following correspondences: 
a correspondence between the IP description information of the service server and the domain name of the corresponding service; 
a correspondence between the IP description information of the service server and the URL of the corresponding service; and 
a correspondence between the IP description information of the service server and the APP ID information of the corresponding service.

17. (Previously Presented) The apparatus according to claim 11, wherein the processor is further configured to perform: obtaining the correspondence rule between the IP description information of the to-be- sent service data flow and the service domain name information from an application layer or an operating system of the apparatus.

18. (Previously Presented) The apparatus according to claim 11, wherein the processor is further configured to perform: receiving the service domain name information from an application layer or an operating system of the apparatus.

19. (Previously Presented) The apparatus according to claim 11, wherein the processor is further configured to perform: obtaining, based on a correspondence rule between the service domain name information and the data sending channel corresponding to the to-be-sent service data flow, the data sending channel corresponding to the to-be-sent service data flow.

20. (Previously Presented) The apparatus according to claim 19, wherein the correspondence rule between the service domain name information and the data sending channel comprises one or more of the following correspondence rules: 
a correspondence rule between the domain name of the service and the data sending channel; 
a correspondence rule between a uniform resource locator (URL) of the service and the data sending channel; and a 
correspondence rule between application identifier (APP ID) information of the service and the data sending channel.

Allowable Subject Matter
Claims 1, 4-10, 11, 14-20, respectively renumbered as 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nishant Divecha/Primary Examiner, Art Unit 2466